ATTORNEY GENERAL                      OF    TEXAS
                                             GREG        ABBOTT




                                                 January 19,2005



Mr. Gary L. Warren Sr.                                     Opinion No. GA-0296
Executive Director
Texas Commission on Fire Protection                        Re: Whether the Texas Commission on Fire
Post Office Box 2286                                       Protection may provide reimbursement for room
Austin, Texas 78768-2286                                   and board as part of a Fire Department Emergency
                                                           Program tuition scholarship for students who
                                                           attend a training school (RQ-0255GA)


Dear Mr. Warren:

        You ask whether the Texas Commission on Fire Protection (the “Commission”) may provide
reimbursement for room and board as part of a Fire Department Emergency Program (the “FDEP”)
tuition scholarship for students who attend a training school.’

          Subchapter C ofchapter 419, Government Code, establishes the FDEP “to promote efficient
tire protection for the residents ofthis state by providing to eligible local fire departments and public
fire-fighting organizations         scholarships and grants to better educate and train their members.”
TEX. GOV’T CODEANN. 4 419.052(2) (Vernon 1998). The Commission is directed to, inter alia,
“administer the fire department emergency program as provided by this subchapter and commission
rules       [and] adopt rules for the administration of this subchapter.” Id. 5 419.053(a)(l), (3). “The
rules adopted under Subsection (a)(3) must include rules establishing criteria to be used in the
evaluation of applications for grants and loans with the assistance of staff.” Id. 5 419.053@). The
FDEP “is created to provide scholarships, grants, loans, and other financial assistance to eligible
local tire departments and other public fire-fighting organizations.” Id. 5 419.055. “A local tire
department or other public tire-fighting organization may apply in writing to the commission for a
scholarship, grant, loan, or other financial assistance.” Zd. 5 419.059(a).           The Commission is
required by rule to “prescribe the form of the application and the procedure for submitting and
processing the application.” Id. 3 419.059(c). Section 419.054 provides for the establishment of a
“funds allocation advisory committee.           composed of six members,” three of whom are appointed
by the State Firemen’s and Fire Marshals’ Association of Texas, and three of whom are appointed
by the Texas State Association of Fire Fighters. Id. 3 419.054(a). The function of the committee
is to “review and evaluate all applications for financial assistance under this subchapter,” and to


            ‘See Letter from Gary L. Warren Sr., Executive Director, Texas Commission on Fire Protection, to Honorable
Greg Abbott, Texas Attorney General (July 15,2004) (on tile with Opinion Committee, also available at http:l/www
.oag.state.tx.us) [hereinafter Request Letter].
Mr. Gary L. Warren Sr. - Page 2                  (GA-0296)




“recommend to the commission which applications should be approved and which applications
should be disapproved.” Id. $419.054(d). “Ifthe commission does not concur with the committee’s
recommendation, the commission shall indicate to the committee the reasons that the commission
did not concur with the recommendation and return the applications regarding which the commission
did not concur to the committee for further review and evaluation.” Id.

       With regard to scholarships    and grants for education and training, section 419.058 of the
Government Code provides:

               (a) The commission may award scholarships and grants to an eligible
               local fire department or other public tire-fighting organization.  A
               local fire department or other public fire-fighting organization may
               use a scholarship or grant awarded under this subchapter only to
               educate and train its members to more effectively meet the members’
               fire-fighting responsibilities.

               (b) Thecommission byruleshallestablishguidelinesfordetermining
               eligibility for a grant or scholarship under this subchapter andfor
               determiningtheamount       thatthecommission mayawardtoan         eligible
               localfire department or otherpublicfire-fighting       organization. To
               be eligible for a scholarship or grant, a local fire department or other
               public tire-lighting organization must establish to the satisfaction of
               the commission that without a scholarship or grant the local fire
               department would be unable to adequately train and educate its
               members.

               (c) The commission by rule shall determine the types of educational
               and training programs for which the commission may award a
               scholarship or grant under this subchapter.

Id. 3 419.058 (emphasis added). In reviewing an application for a scholarship or other financial
assistance, the Commission must consider, in addition to criteria established by its own rules, the
following factors:

               (1) the purpose or purposes for which the applicant would use the
               scholarship, grant, loan, or other financial assistance;

               (2) the needs of that applicant     as compared   to the needs of other
               eligible applicants;

               (3) the financial need of the applicant for the money;

               (4) the availability of other money to the applicant: and
Mr. Gary L. Warren Sr. - Page 3                  (GA-0296)




                (5) the ability of the applicant tojinance its activities without a state
                scholarship, grant, loan, or otherfinancial assistance.

Id. § 419.060 (emphasis added). Finally, section 419.063 imposes certain limitations on the
Commission’s awarding ofscholarships, grants, loans, and other financial assistance, none ofwhich
are applicable here. See id. 3 419.063.

        You indicate that the Commission      awards scholarships

                in the form of a $600 grant, which provides reimbursement        for
                tuition, and room and board to entities for their fire fighters who
                attend Texas Engineering Extension Service (TEEX) annual tire
                fighting schools. The $600 amount is based on actual 2003 costs for
                an individual to attend the five-day TEEX Annual Municipal School
                training at the College Station campus. These costs include $350 for
                tuition, $150 for a dormitory room, and $100 for a cafeteria meal
                ticket at the TEEX facility. However, if the individual chooses to
                stay and eat at a place other than a TEEX facility, then FDEP will
                make a reimbursement for room and board receipts up to $250.

Request Letter, supra note 1, at 1. You state that, because “[mlany of the fire fighters who are
awarded these scholarships are volunteers who must leave their regular jobs to attend the schools,”
the Commission has for several years regarded room and board as %n essential part ofproviding the
education and training under this statute.” Id. You first ask whether the Commission is authorized
“to include room and board reimbursement as part of an FDEP tuition scholarship for individual
students attending a training school.” Id. at 2.

         A state agency may exercise only those powers expressly conferred, together with those that
may necessarily be implied from the powers expressly granted. See Pub. Vtil. Comm ‘n v. City Pub.
Serv. Bd., 53 S.W.3d 310,315-16 (Tex. 2001). Subchapter C of chapter 419 of the Government
Code does not expressly authorize the Commission to include the cost of room and board as part of
the scholarship awarded to fire fighters to attend the annual fire fighters training school, nor does the
statute provide any guidelines for determining what expenses may be included. Rather, section
419.058(b) directs the “commission by rule [to] establish guidelines.        for determining the amount
that the commission may award to an eligible local tire department or other public fire-fighting
organization.” TEX. GOV’T CODEANN. 5 419.058(b) (Vernon 1998). In our view, this provision
implicitly authorizes the Commission to determine that the cost ofroom and board is an integral part
of any scholarship. As you note, many of the scholarships are awarded to volunteer tire fighters who
must leave their regularjobs to attend the program. We believe that the Commission may reasonably
conclude that paying the cost of room and board would increase the number of tire fighters who
attend the training program, and thus fulfill the statute’s mandate to promote “efficient tire protection
for the residents of this state.” Id. fj 419.052.

         You also state that the Texas Forest Service (the “TFS”) provides tuition for some tire
fighters to attend TEEX annual schools, but does not provide reimbursement to these tire fighters
Mr. Gary L. Warren Sr. - Page 4                (GA-0296)




for room and board. See Request Letter, supra note 1, at 1. You ask whether the Commission may
“fund room and board for fire fighters who attend the TEEX annual schools under a TFS tuition-only
scholarship.” Id. at l-2.

         In our opinion, the Commission may do so. As we have concluded, the Commission may
pay the cost of room and board for those tire fighters to whom the Commission grants scholarships
because room and board may be viewed as an integral part of training. But the Commission is also
authorized to consider, among other factors listed in section 419.060 of the Government Code, “the
availability ofother money to the applicant.” TEX. GOV’T CODEANN. 5 419.060(4) (Vernon 1998).
If the Commission may reasonably conclude, as we have stated, that paying the cost of room and
board would increase the number of fire fighters who attend the training program and thus mltill
the statute’s mandate to promote “efficient tire protection for the residents of this state,” see id.
5 419.052, there appears to be no reason to deny the Commission the authority to pay for room and
board where the cost of tuition is paid by an outside source. So long as the Commission determines
that providing room and board is integral to providing access to training and education and that
providing only for room and board would increase the number of fire fighters who attend the training
program, the Commission is authorized to pay such costs.
Mr. Gary L. Warren Sr. - Page 5              (GA-0296)




                                      SUMMARY

                       The Texas Commission on Fire Protection is authorized
               to provide reimbursement     for room and board as part of a Fire
               Department Emergency Program tuition scholarship for students who
               attend a training school. The Commission may, in addition, fund
               room and board for tire fighters who attend the school under a Texas
               Forest Service tuition-only scholarship.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee